DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
In the 3/22/2022 Notice of Allowance, Examiner mistakenly referred to “claim 2, line 6” where the correct claim position is claim 2, line 7.  The correction has been made below. 
In the 3/22/2022 Notice of Allowability and Issue Classification, Examiner neglected new claims 21 and 22, which are allowable.  This Office Action is to correct these errors. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Aaron Rabinowitz on 3/10/2022.
The application has been amended as follows: 
In claim 1, line 5, the words “being tubular” were deleted. 
In claim 1, line 9, after the words ‘disposed between’ the words ---at least one of--- were inserted. 
In claim 2, line 7, the word “tubular” was deleted. 
Claims 15-20 were canceled. 
In claim 22, line 6, after the words ‘disposed between’ the words ---at least one of--- were inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Grego as applied in the 6/16/2021 Office Action.  However, Grego lacks a chamber with an internal surface between the first surface and the second surface that is uninterrupted, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774